 
EXHIBIT 10.1
 
FINANCIAL AND CORPORATE
DEVELOPMENT CONSULTING AGREEMENT
 
THIS AGREEMENT (the "Agreement") is made and entered into effective as of
February 10, 2014 ("Effective Date") by and between MEDIFIRST SOLUTIONS, INC,, a
Nevada corporation (the "Company"); and NATIVE HOLDINGS, LLC, a Delaware limited
liability company (the "Consultant"); the Company and the Consultant being
hereinafter collectively referred to as the "Parties" and generically as a
"Party".
 
RECITALS:
 
WHEREAS, the Consultant has substantial experience in the areas of corporate
development, business consulting, acquisitions, joint ventures and marketing and
sales (collectively referred to herein as "Transactions"); and
 
WHEREAS, the Company desires to retain the Consultant's services on an ongoing
basis and has requested that the Consultant include the Company within its
selected and limited group of clients; and
 
WHEREAS, the Consultant is willing to be engaged by the Company, subject to the
terms and conditions of this Agreement
 
NOW, THEREFORE, in consideration for the consultant's agreement to perform the
hereinafter described services as well as of the promises, and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:
 
AGREEMENT
 
ARTICLE ONE
ENGAGEMENT OF CONSULTANT
 
1.1               Duties - General Purpose
 
The Company hereby engages and retains the Consultant to act as its agent to
assist it in connection with the Company business growth and to do all things
the Consultant deems necessary to enable the Company to establish and expand its
operations as envisioned in the Company's business plan which has been discussed
by the Parties.
 
1.2               Duties — Operational and Business Development
 
The Consultant's duties which relate to the operation of the Company and for
which he will receive the compensation specified elsewhere in this Agreement
are:
 
(a)           to assist in expanding the company product lines;
 
(b)          to make introductions that can result in new business ventures;
 
 
1

--------------------------------------------------------------------------------

 
                                    
(c)           to assist the Company in business plan development
 
(d)          to develop new target markets;
 
(e)           to develop new client acquisition strategies.
 
The foregoing are collectively referred to herein as the ("Services").
 
1.3              Independent Contractor.   Consultant and his employees and/or
agents shall be an independent contractor and not an employee, partner or joint
venture of the Company. Consultant shall provide the services under this
Agreement according to his own means and methods of work which shall be in the
exclusive control of Consultant. Consultant shall not be subject to the control
or supervision of the Company. Consultant may adopt such arrangements as
Consultant may desire with regard to the details of Services, the hours during
which the Services are to be provided and the place or places where the Services
are to be furnished, provided such details, hours and services are consistent
with the proper accomplishment of the Services and provided further that the
Services are performed in a manner calculated to attain the most satisfactory
results for the Company.
 
1.4              Term/ Termination. The initial term of this Agreement shall be
one year from the Effective Date and may be renewed for an additional term
thereafter as agreed by the Parties hereto. This Agreement may be terminated by
either Party upon thirty (30) days prior written notice with or without cause.
Termination or expiration of this Agreement shall not affect any rights or
obligations which have accrued prior thereto or in connection therewith. In the
event that this Agreement is terminated, the compensation paid to the Consultant
as set forth herein shall be fully earned.
 
ARTICLE TWO
CONSULTANT'S COMPENSATION
 
2.1              Compensation
 
As compensation for the Services, Consultant will receive 450,000 shares of the
Company's common stock. The Shares will be "restricted securities" as defined in
the Securities Act of 1933, as amended, and the rules and regulations
thereunder. The Consu[tant agrees to not sell, transfer or assign more than 20%
of daily trading volume of the Company's common stock as quoted by OTC Markets.
Except as provided in the preceding sentence, the Shares are not subject to any
other restrictions or conditions. Stock certificates representing the Shares
shall be issued and delivered to Consultant within three (3) business days of
execution of this Agreement. Consultant may also leave shares as a ''book entry'
with the Transfer Agent until restrictive legend can be removed. The
compensation shall be deemed fully earned when paid to the Consultant as set
forth herein.
 
(a)           All subsequentTransactions are subject to both parties agreeing to
terms of compensation.
 
                    (b)   The Company is not bound to accept any Transaction
present to it by Consultant and may accept or reject any Transaction in its
absolute discretion.
 
 
2

--------------------------------------------------------------------------------

 
 
                    (c)           Upon the execution of this Agreement, the
Company will issue 450.000 shares of the Company's common stock at a price per
share equal to the closing bid price for the Company's common stock as quoted by
OTC Markets Group ("Initial Closing Bid Price") on the effective date of this
Agreement, which shares and the Initial Closing Bid Price shall be referred to
as the "Target Value. In the event that on the six- month anniversary date of
this Agreement, the closing bid price on the anniversary date is less than the
Initial Closing Bid Price, the Company will issue additional shares of its
common stock in an amount necessary to equal the Target Value.
 
ARTICLE THREE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
3.1             The Company hereby represents, warrants and covenants that it
will keep the Consultant fully informed of all material Company plans and
developments, that all such information will be true, and will not omit any
information necessary, in light of the information provided, to render such
information not misleading.
 
3.2             The Company represents and warrants to Consultant that the
Company is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Nevada and is duly authorized to conduct business
and is in good standing under the laws of the State of Florida.
 
3.3             The Company represents and warrants to Consultant that the
Company has full power and authority (including full corporate power and
authority) to execute and deliver this Agreement and to perform its obligations
hereunder. Without limiting the generality of the foregoing, the Company has
received the requisite approval to enter into this Agreement, including, without
limitation, shareholder approval under applicable law and the Company's articles
of incorporation and bylaws, This Agreement constitutes the valid and legally
binding obligation of the Company, enforceable in accordance with its terms and
conditions.
 
ARTICLE FOUR
CONFIDENTIALITY AND COMPETITION
 
4.1            Confidentiality
 
Exclusivity; Performance; Confidentiality.  The services rendered by the
Consultant under this Agreement shall not be exclusive and Consultant may
perform similar or different services for other persons. Consultant will, at all
times, faithfully and in a professional manner perform all of the services
required of it under this Agreement. Consultant shall be required to spend only
such amount of time as he shall deem necessary and appropriate to provide the
Services in a commercially reasonable manner. Consultant agrees that all
information deemed confidential or proprietary by the Company ("Confidential
Information") which Consultant shall obtain under this Agreement and in
connection with the Services shall not be, directly or indirectly, disclosed
without the prior written consent of the Company, unless and until such
information is otherwise known to the public generally or is no longer treated
by the Company as confidential or proprietary. Consultant agrees to take every
reasonable precaution to safeguard the confidentiality of the Confidential
Information. including restriction of access to the Confidential Information to
only those employees, associates and agents, if any, essential to Consultant's
pertOrmance of his services, and maintaining all documents, memoranda,
correspondence, data, notebooks, reports, drawings, samples or records in a
secure location, Consultant agrees not use the Confidential Information for any
purpose other than for his services. Consultant agrees that within five (5) days
after the termination of this Agreement, or, upon the request of the Company,
Consultant or Consultant's authorized representative, shall deliver to the
Company all documents, memoranda, correspondence, data, notebooks, reports,
drawings, samples or records and the like, and all copies thereof, in
Consultant's possession relating to the services to the Company provided by
Consultant pursuant to this Agreement. Consultant warrants that all of his
employees, associates, and agents who shall have access to the Confidential
information or shall assist Consultant or be associated with Consultant in any
way respecting his services are under, or will be placed under, written
obligation to hold and deal with the Confidential Information in a manner at
least as stringent as those provided in this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
In the event of a breach or threatened breach by the Consultant of any of the
provisions of this Agreement, the Company, in addition to and not in limitation
of any other rights, remedies or damages available to it, whether at law or in
equity, shall be entitled to a injunctive relief in order to prevent or to
restrain any such breach by the Consultant, or by the Consultant's partners,
agents, representatives, servants, employers, employees, affiliates and/or any
and all persons directly or indirectly acting for or with him.
 
4.2              Acknowledgment of Reasonableness
 
The Consultant hereby represents. warrants and acknowledges that it has
carefully read and considered the provisions of this Article 4.1 and, having
done so. agrees that the restrictions set forth herein are fair and reasonable
and are reasonably required for the protection of the interests of the Company,
its officers, directors, shareholders and employees.
 
ARTICLE FIVE
MISCELLANEOUS
 
5.1              Notices
 
All notices, requests, demands, claims. and other communications hereunder will
be in writing. Any notice, request, demand, claim, or other communication
hereunder shall be deemed duly given four (4) business days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, or the
next business day after it is sent by overnight courier, and addressed to the
intended recipient as set forth below or delivered via electronic means with
confirmation of receipt from the recipient.
 
If to the Company:
 
Medifirst Solutions, Inc.
50 Oxford Road
Manalapan, NJ 07726
Email: bruce@medifirstsolutions.com
 
If to Consultant:
 
Native Holdings, LLC
16192 Coastal Hwy Lewes Sussex DE 19958
Email: aubreydl@icloud.com
 
 
4

--------------------------------------------------------------------------------

 
 
Either party may designate, by notice in writing, a new address to which such
notice may be given or sent. The Company my designate a different authorized
representative to receive any notices by providing notice to Consultant under
this Section 5.1.
 
5.2             Amendment
 
No modification, waiver, amendment, discharge or change of this Agreement shall
be valid unless the same is in writing and signed by Parties,
 
5.3              Complete Agreement
 
This Agreement contains all of the understandings and agreements of the Parties
with respect to the subject matter discussed herein. All prior agreements
whether written or oral are merged herein and shall be of no force or effect
 
5.4              Survival
 
The several representations, warranties and covenants of the Parties contained
herein shall survive the execution hereof and shall be effective regardless of
any investigation that may have been made or may be made by or on behalf of any
Party.
 
5.5              Severability
 
If any provision or any portion of any provision of this Agreement, other than a
conditions precedent, if any, or the application of such provision or any
portion thereof to any person or circumstance shall be held invalid or
unenforceable, the remaining portions of such provision and the remaining
provisions of this Agreement or the application of such provision or portion of
such provision as is held invalid or unenforceable to persons or circumstances
other than those to which it is held invalid or unenforceable, shall not be
affected thereby.
 
5.6              Governing Law and Venue
 
This Agreement shall be construed in accordance with the laws of the State of
New Jersey and any proceeding or actions arising between the Parties in any
matter pertaining or related to this Agreement shall, to the extent permitted by
law, be held in Monmouth County, New Jersey.
 
5.7              Attorney Fees
 
In any action between the Parties to enforce any of the terms of this Agreement
or any other matter arising from this Agreement. the prevailing Party shall be
entitled to recover its costs and expenses, including reasonable attorneys' fees
up to and including all negotiations, trials and appeals, whether or not
litigation is initiated.
 
5.8              Benefit of Agreement
 
                   The terms and provisions of this Agreement shall be binding
upon and inure to the benefit of the Parties, jointly and severally, their
successors, assigns, personal representatives, estate, heirs and legatees.

 
5

--------------------------------------------------------------------------------

 
 
5. 9             Counterparts
 
This Agreement may be executed in any number of counterparts. All executed
counterparts shall constitute one Agreement notwithstanding thaE ail
signatorilzs arc not signatories to tlic original or the same counterpart.
 
IN WITNESS WHEREOF, thc Partios have executed this Agreement, effective as of
the 10th da of February, 2014.
 
 
NATIVE HOLDINGS, LLC
 
By: /s/ David Lowery                                                 
David Lowery, President
16192 Coastal Hwy Lewes Sussex, DE 19958
 
 
MEDIFIRST SOLUTIONS, INC.
 
By: /s/ Bruce Schoengood                                       
Bruce Schoengood, President
50 Oxford Road Manalapan N3 07726
 
 

--------------------------------------------------------------------------------